 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPittsburgh Press Company and George Wetz. Case6-CA-12552September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn May 21, 1980, Administrative Law JudgeCharles M. Williamson issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a cross-exception and a briefin support of the cross-exception and the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions'of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Pittsburgh Press Company, Pittsburgh, Pennsylva-nia, its officers, agents, successors, and assigns,I Respondent has excepted to certain credibility findings made by heAdministrative Law Judge. It is the HBoard's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950). enfd 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsI In adopting the Administrative Law Judge's finding that Respondentviolated Sec. 8(a)(3) and (I) by suspending George Wertz because of hisunion activities, we find it unnecessary to reach the General Counsel'sexception that Respondent's action also violated Sec. 8(a)(l) based on theSupreme Court's holding in NI..R B. v. Burnup and Sims. Inc.. 379 U S.21 (1964)3 In par. (b) of his recommended Order, the Administrative LawJudge provided that Respondent shall cease and desist from "in any othermanner" interfering with, restraining, or coercing its employees i the ex-ercise of the rights guaranteed them by Sec. 7 of the Act. However, it isthe Board's policy that such an order is warranted only when a respond-ent is shown to have a priclivity to violate the Act. or has engaged insuch egregious or widespread misconduct as to demonstrate a generaldisregard for the employees' fundamental statutory rights. IlickmnotFoods, Inc., 242 NLRB 1357 (1979). With respect to the istant dispute,we find that the broad injunctive order issued against Respondent is riotwarranted. Accordingly, we will modify the Administrative Law Judge'srecommended Order and noticeIn accordance with his partial dissent in Olympic Medicaul Corporation,250 NLRB No II (1980) Member Jenkins would award iterest on thebackpay due based on the formula set forth therein.252 NLRB No. 75shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL_ LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WI.LL NOT suspend any of you becauseyou engage in union or other concerted activi-ties.WE WIIl. NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed you in Sec-tion 7 of the Act.Wt WIlEL make George Wertz whole forany loss of pay suffered by him as a result ofhis suspension, plus interest, and WE WILLremove from his personnel or other recordskept by us any record of his suspension.PITTSBURGH PRESS COMPANYDECISIONSTAI'EMENT OF TIHE CASE.CHARL ES M. WILLIAMSON, Administrative Law Judge:This case was heard before me at Pittsburgh, Pennsylva-nia, on January 29 and 30, 1980, pursuant to a complaintand notice of hearing issued on August 31, 1979. Thecomplaint was based on a charge filed July 11, 1979.1Amendments to the complaint issued on January 10,1980, and January 22, 1980. As amended,2the complaintalleges that Respondent violated Section 8(a)(1) and (3)of the National Labor Relations Act when it suspendedemployee George Wertz on June 21 for a period of 3weeks. Respondent's answer, filed September 6, admitsthe suspension of Wertz but denies that its conduct vio-lated the Act.I Henceforth, all dates are 1979 unless Iotherwise indicated.2 The two amendments allege that Robert R. Teti. Robert Seli, andLois Weixel are supervisors of Respondent within the meaning of Sec.2(11) of the Act and are agents of Respondent within the meaning f Sec2(13) of the Act Respondent filed an answer to the amendments admit-ting the truth of these allegations500 PITTSBURGH PRESS COMPANYAll parties have had the opportunity to present evi-dence, to examine and cross-examine witnesses, to argueorally, and file post-hearing briefs. The General Counsel:and Respondent filed post-hearing bricfs which havebeen carefully considered. Based upon my observation ofthe demeanor of the witnesses, the record as a whole.and the post-hearing briefs, I hereby make the following:FINDINGS OF FACII. JURIS)IC lIONRespondent, a Pennsylvania corporation, at all timesmaterial herein, has been engaged in the publication, cir-culation, and distribution of The Pittsburgh Press, a dailynewspaper in the Pittsburgh, Pennsylvania, area. Re-spondent operates an office and place of business in Pitts-burgh, Pennsylvania. During the year prior to July 1,Respondent, in the conduct of its business operations, de-rived gross revenues in excess of $200,000, held member-ship in or subscribed to various interstate news services(including United Press International), published variousnationally syndicated features (including Jack Anderson'sWashington Merry-Go-Round column and Parade Maga-zine), and advertised various nationally sold products, in-cluding automobiles and appliances. Based on the forego-ing, I find, and Respondent admits, that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE AL.I.EGEID UNIAIR ABOR PRACTICESThe alleged unfair labor practices in this case growout of contacts between Respondent's employees GeorgeWertz and Yvonne Flowers in the context of an organiz-ing drive begun in May by the International Typographi-cal Union, Local No. 7. The organizing effort was di-rected towards Respondent's Advertising Departmentemployees. The Typographical Union filed a representa-tion petition with the Board's Region 6 office in Case 6-RC-8522 on June 14.The alleged unfair labor practice occurred on June 21when Respondent suspended Wertz for 3 weeks. The op-posing accounts of the suspension interview highlightone of the chief controversies in the case-the exactreason or reasons for Wertz' suspension. According toWertz,4he was called into Advertising Director RobertJ. O'Connell's office on June 21 at or about 5:10 or 5:15p.m. by Classified Advertising Manager Robert Seli. Seliremained present while O'Connell spoke with Wertz.Wertz' account of the interview is as follows:Q. (By General Counsel) To the best of your rec-ollection, what was said at that time?A. Mr O'Connell told me that I was being sus-pended for three weeks-that they had evidence,that I had threatened, intimidated an employee, andoffered to falsify a medical excuse. He said that theI This term will henceforth he ued to designate counsel ofir the Gen-eral Counsel.4 Wertz had been employed by Respondent since May 1960, and at thetime of the hearing he was a classified advertising sales person He hadheld that position since 1965 Prior to the incident related in this Deci-sion, Wertz had never been disciplined by Respondentthree week suspension was a middle of the road de-cision-that they could have done nothing, theycould have fired me, or they could have suspendedme for three weeks. That a lot of thought went intothis. One the length of my service, the other that Iwas a good employee, I was-he didn't use goodemployee-that I was doing a good job. And I saidto him, aren't you even going to ask me my side ofthe story. He motioned with his hand to go ahead.O'Connell's version of the suspension interview differsin that he testified that only a single reason for suspen-sion was given Wertz:Q. And where did you tell Mr. Wertz-wherewere you when you told Mr. Wertz this?A. In my office.Q. Was anyone else present at that time, sir?A. Mr. Robert Sely [Seli], the Classified Ad Man-ager.Q. And would you tell the Court what you toldMr. Wertz with regard to his suspension?A. I told George that we had documented evi-dence that he, indeed, had tried to obtain a falsemedical certificate and on that basis we were goingto suspend him for a three week period.O'Connell insisted throughout his testimony thatWertz' alleged attempt to obtain "a false medical certifi-cate" was the sole reason for the suspension and was theonly reason given to Wertz at the June 21 meeting.O'Connell did testify, however, that Wertz' allegedthreat to Flowers was mentioned at the June 21 inter-view:Q. Now, sir, at your meeting with Mr. Wertz atabout 5:15 p.m., was there any discussion about theYvonne Flowers incident from the previous week?A. There was.Q. Would you tell the Court what you said withregard to that incident?A. I told George that we had further evidencethat he had threatened an employee in his attemptto have her sign an authorization card. I remindedhim that in the beginning of the campaign that ourCompany had sent out a letter saying that the Com-pany would not tolerate intimidation or threateningof an employee on either side-for the Union or forthe Company and that the Company would protectthe employees.And I told George that after he returned that ifthis happened again I would take a much strongeraction.Q. Why did you even raise the question of theJune 8th incident?A. I felt I had to tell him everything at thetime-what had led up to the incident of why wehad then made a decision.What I really wanted to do was to tell Georgethat one, the suspension that came about from one,the false or attempt at a false medical certificatei501 DECISIONS OF NATIONAI. LA()OR RELATIONS BOARDthat I wanted George to know that we had infor-mation on the other end of the case.For the reasons set out below, I credit Wertz' accountof the suspension interview. Additionally, I find (1) thatRespondent was motivated to suspend Wertz because ofhis alleged threat to Yvonne Flowers at the time he so-licited her signature oil an authorization card; (2) thatWertz' alleged attempt to obtain a false medical certifi-cate for Flowers did not motivate Respondent to sus-pend him but was, in fact, used by Respondent as a pre-text to suspend Wertz because of his union activities and(3) that Wertz did not, in fact, offer to obtain a falsemedical certificate for Flowers nor could Respondenthave had a good-faith belief that he did so at the time ofthe suspension and that Wertz did not threaten Flowers.A. The Authorization Card IncidentThe Typographical Union began an organizing driveamong Respondent's advertising department in May.Wertz took no role in this activity until June 5, at whichtime he was contacted by employee Sydney Smith whogave him a number of blank authorization cards to dis-tribute to other employees for signature. One such em-ployee was Yvonne Flowers, who, although not amember of the classified advertising section sales force,was in the advertising department and could, arguably,have been included in a unit appropriate for purposes ofcollective bargaining. Wertz first contacted Flowers onJune 6 by telephone from his desk and told her hethought it would be a good idea for her to sign a unioncard. He later gave her a card and Flowers decided totake it home and think it over. On Thursday, June 7,Wertz contacted Flowers again and inquired of her as towhether she had brought the authorization card to work.Flowers told him she had not, whereupon Wertz toldher he would obtain another card. Wertz also said thatFlowers might as well sign a card because if she were tobe seen with him or to be friendly with him, O'Connellwould believe her to be a union organizer.5That afternoon, June 7, around 5:35 p.m., Wertzhanded Flowers an envelope containing an authorizationcard and told her "here Yvonne, if you don't sign thiscard, don't bother coming to work tomorrow." Flowerswas on her way leaving work near the elevator in Re-spondent's building. Other employees leaving workheard the remark and there was general agreement thatthe remark was made in a jocular fashion and generallaughter ensued.6I Flowers' version of this remark was that Wertz said something to theeffect that he would tell O'Connell she was a union organizer. I creditWertz' version Flowers impressed me as an extremely sensitivc, nervousperson who sas given to remembering her inferences from things saidrather than the actual form of words used,.This finding is based on the mutually corroborative testimony ofWertz. Flowers DeNinno, Urbanek. and Sampson. Flowers. while admit-ting that Wertz and others laughed, nevertheless insisted that she did notinterpret the remark as a joke and that she was frightened of losing herjob, particularly in light of Wertz' previous statement about O'Connellpotentially believing her to be a union organizer. I find that Flowers mayhave been nervous about the situation revolving around the authorizationcard and her job as she did not impress me as being as sophisticated asthe other witnesses to this incident concerning matters (of labor relationsOn Friday, June 8, as Wertz and Smith were leavingat the end of the day, Flowers invited Wertz to a sur-prise birthday party for her mother, Mrs. Dorothy Flow-ers.7B. The Medical Certificate IncidentOn Saturday, June 9, Yvonne Flowers left her home inPittsburgh, after having packed some personal items in abag, and drove to the home of her aunt in Portsmouth,Virginia. She first testified that she did this "Because Ihad been having some arguments with my boyfriend andI couldn't talk to him and I just left out and felt realtight. And I felt as though, if I got in the car and starteddriving, that would ease things to clear my mind." Shelater testified that "the problems at work" was also apart of the reason for going to Portsmouth. Flowersstayed in Portsmouth over the weekend and did not goto work on Monday, June II. She contacted her motherby telephone on Sunday, June 10 and let her knowwhere she was. She did not tell her mother at that timeher reasons for leaving Pittsburgh. On June II11, hermother called her and told her to contact O'Connell be-cause she had talked to O'Connell and he wanted toknow what the problem was and why Flowers was notat work that day. Flowers did not call O'Connell untilthe afternoon of Tuesday, June 12. O'Connell asked herwhat the problem was and she related the problems shewas having with her boyfriend' and the situation withWertz on the job. She apparently told O'Connell aboutthe incident with the authorization card on June 7 andthe alleged remark to the effect that Wertz would tellO'Connell that she was a "union organizer." O'Connellasked if she was going to return to work and she re-quested to return on Monday, June 18. O'Connellagreed. Flowers stayed in Portsmouth until the followingSaturday, June 16 because she was trying to "get mynerve up to drive back I hadn't driven that far beforeand, after I got down there and realized just how far itwas, it scared me a little bit more." When Flowers re-turned to work on June 18, she related the various inci-dents in which she had been involved to an attorney re-tained by Pittsburgh Press.9While Flowers was in Portsmouth, Wertz was at workon both June 11 and 12. On June 12, a fellow employee,7 The timing of this incident is disputed Wertr knew Yvonne's motherbecause she had been instrumental in obtaining some needed car registra-rtiins for Wertz the previous April. Wertz had taken her to lunch by wayof expressing his appreciation (Mrs. Flowers is a clerk in the State De-parmetrt of General Services). Wertz, Smith, and Kelly all testified thatthe incident took place on a Friday. Wertz and Smith said June 8 Kellytestified it was on a Friday at "the beginning of June." Kelly's disinterest-ed testimony leaves the date open as either June 1 or June 8. The maltteris settled by Yvonle Flowers' testimony that she only began organizingthis party the week of June 4 Flowers reluctantly admitted invitingWertz to the party but insisted she did soi earlier in the week prior to theJune 7 authorization card incident and Wertz' remark to her concerning()Connell's belief that she might be a union (organizer I credit Wertz,Smith, and Kelly and find that while Flowers may have been nervous,Wezrt4had not frightened hern Flowers attributed these problems to the fact that she was tense overher work situation but had not communicated her concerns to her boy-friend. She said he was getting upset "because he knew that there wassomething that I was keeping from him .and I wouldn't tell him."u Her written statement is in evidence as G.C. Exh 7 attachment A.502 PITTSHlURGH PRESS COMPANYwho kept attendance records, asked Wertz whereYvonne Flowers was and commented that Flowers hadnot been at work either Monday or that Tuesday. Wertzreplied that he hoped Flowers had not been in an acci-dent, that he knew Yvonne's mother, and that he wouldgive the mother a call. Wertz proceeded to do so andasked Dorothy Flowers if Yvonne had been hurt or beenin an accident. D. Flowers replied, "No, Yvonne is a-right. She will be at work tomorrow ...." Wertz re-plied that the Company might ask Yvonne for a doctor'sexcuse and stated that he knew where one could be ob-tained from a company doctor. Dorothy Flowers' ac-count of the conversation does ot materially differ fromWertz' testimony.°Flowers testified that immediatelyafter Wertz called her, she in turn called O'Connell andrelated to him what Wertz had said. She stated that shedid this because she had talked to O'Connell the daybefore and "he was very concerned about Yvonne andhe had stated that Yvonne was doing such a good joband that he had wanted her back...." This June IIconversation occurred as a result of O'Connell's secre-tary coming to D. Flowers at her place of work to in-quire about Yvonne Flowers' whereabouts. D. Flowerstold the secretary about the union card incident involv-ing Wertz and her daughter the week before. After thesecretary left, D. Flowers received a telephone call fromO'Connell and she related to O'Connell what her daugh-ter had told her about the union authorization card inci-dent. D. Flowers stated that she told O'Connell thatWertz "had threatened [her] daughter."In the June 12 conversation with O'Connell, D. Flow-ers told him:Yes, I told him Mrs. Wertz had called me andwas inquiring about Yvonne and wanted to know ifshe was okay and that he had offered to recom-mend a doctor friend of his so Yvonne could get awork slip to go back to work and I had told Mr.Wertz that Yvonne was okay.On cross-examination, D. Flowers first stated thatWertz did not offer to obtain "a falsified medicalexcuse," she stated that he "offered the name of a doctorfor Yvonne ...he would have offered the name, I sup-pose, if I had asked." Immediately after, in answer to aquestion by the court she replied that she did understandWertz to be making an offer to falsify. Her explanation,in brief, was that Wertz made his offer of a doctor rightafter she had said Yvonne was "okay." In a writtenstatement given Respondent on June 14 (G.C. Exh. 7, at-tachment B), D. Flowers stated, "It was clear to me that°0 Considerable effort was expended by all parties on the question ofwhether it was reasonable for Wertz to assume that Yvonne Flowers wasill after her mother said she was not hurt or in an accident and, in fact.stated that Yvonne was "all right" I find Wernz' assumption reasonableas it is consistent with the obvious remaining possibility that even ifFlowers had not been "hurl" or "in an accident." she might still havebeen the ictim of one of the minor medical almenlts-e.g.. flu or acold-that are the most common reasons for an employee missing I r 2days of work Hasving such an ailment is not inconsistent with D Flo)w-ers' description of Yvonne as "all right" Werlz' assumption might notpossess the rigor of textbook logic, but t accords ith the casual assump-lions or inferences made in eeryday lifeGeorge [Wertz] was offering a doctor who would sign aslip that Yvonne was sick. even though she was not."O'Connell's version of the June 12 conversation aboutthe medical excuse does not differ materially from D.Flowers' account. Based on the testimony of Wertz,Dorothy Flowers, and O'Connell I find that Wertz wasnot, in any sense, attempting to assist Yvonne Flowers inobtaining a false medical excuse. I cannot find that theform of words used by him to Dorothy Flowers couldgive rise to a reasonable inference that he intended so todo. There is nothing in the circumstances of his tele-phone call to Dorothy Flowers on June 12, nor in hisprevious employment record as known to Respondent.,which could give rise to a reasonable inference that hewas engaged in a fraudulent attempt to obtain a medicalexcuse for Yvonne Flowers. O'Connell nevertheless in-sisted at the hearing that he drew this inference immedi-ately after he was informed by Dorothy Flowers ofWertz' remarks to her. He stated that when he was toldof it that he immediately came to the conclusion that"here I had someone who was going to cheat this com-pany."C. Antiunion .lnimusThe General Counsel presented employee SidneySmith to testify concerning Respondent's conduct of em-ployee meetings immediately after the start of theUnion's organizing campaign. " Smith testified that Re-spondent's supervisors, Robert Seli and Lois Weixel,conducted one such meeting on May 23. EmployeesSmith, Donnally, Schuetz, and Miller attended. At thismeeting, Seli began by stating that the union was tryingto organize. Weixel then said that the union had tried toorganize about 4 years previously and the company hadlet it go for weeks before they did anything about it butthis time "they were going to nip it in the bud." Selithen commented that the Union was going broke, thatthe)' had more people on pensions than they had work-ing, and, if they went broke, none of the people wouldget their pensions, and that was why the Union wantedthe advertising department employees-because theUnion needed the dues. Seli then spoke about theUnion's high dues and initiation fees and pointed out thatRespondent had recently instituted a new dental and eye-care plan. Seli stated that these plans made the advertis-ing department employees' benefits more than the unionbenefits "and he said we wouldn't want to lose those."Two employees then commented that they needed thebenefits. Smith then said that she thought everything wasnegotiable. Weixel replied that Respondent would haveto negotiate with everyone in the bargaining unit andthat there were more younger people who just want-The allegations concerning these meetings constituted alleged8(a)(1) violations in Cases 6-CA-12445 and 6-CA-12552. The GeneralCounsel introduced informal written settlements in these cases Int, c-dence for the purpose of showing that the settlements contain wairs h)Respondent of any objection to the use of such evidence in any subse-quent proceedings in the nstant case. (See G.C. Exhs 2 and 3) I re-ceived he settlemenits only fr that purpose I will not issue any remedialorder inl, lsing such (a)(1) allegations in the instant case The .ct;lleentin Case 6 CA 125S2 represented a partial settlement of the instant caseB)oth settlenicrlt i, conlJained "llinadmilission" clIuses503 DECISIONS OF NATIONAL LABOR RELATIONS B()ARDmoney as opposed to older employees who would be in-terested in benefits. Smith replied that the Union wouldprobably want to keep the benefits and pension plan andnegotiate for more money. Seli replied, "You can't dothat. You have to start out with nothing and work yourway up." Weixel then reminded Sell to say something"about Birmingham." Seli then stated:[I]n Birmingham, they were negotiating for fiveyears and that they don't get any raises the wholetime that they are negotiating and he said: they stilldon't have a contract,-so, he said: that's what youhave to look forward to.After some interim comment by Smith, Weixel thensaid, "that you have to start out with nothing and thatyou'll be lucky to get out of this with what you alreadyhave anyway."Seli testified that he kept announcing that everythingwas "negotiable." He admitted mentioning the Birming-ham situation but testified that he had said employeeswere obtaining raises even though no contract had beensigned. He denied saying that the Birmingham situationwas what the employees would "have to look forwardto." Weixel insisted that she said little during the meetingand denied making any remarks about pensions or nip-ping the union "in the bud." Weixel described herselfseveral times as "very quiet" during the meeting. MarySchuetz, testifying on behalf of Respondent, admittedbeing at the meeting although she could not recall thedate. Her testimony concerning the various statementsattributed to Seli and Weixel was somewhat ambiguous.When asked about specific statements she replied, e.g., "Idon't recall that", "I don't recall that either," and "no, Ididn't hear that." Based upon my observation of the rela-tive demeanor of the witnesses, I credit Smith. In makingthis determination, I have taken into account Smith's ad-mission on cross-examination that she had at one time aclose personal relationship with George Wertz. Howev-er, in my opinion, this factor is outweighed by her forth-right, direct manner of testifying and the fact that shewas testifying against the interest of her employer. SeeSouthern Paint & Waterproofing Co., Inc., 230 NLRB 429,431, fn. 11 (1977); Astrosystems, Inc., 203 NLRB 49(1973); Georgia Rug Mill, 131 NLRB 1304, 1305, fn. 2(1966), enfd. as modified 308 F.2d 89 (5th Cir. 1962). Theguarded, careful testimony of Seli and Weixel and theambiguous answers of Schuetz are relatively less credibleand their numerical superiority to Smith does not requirea different result. Credibility is not dependent on cor-roboration. See Sea-Land Service, Inc., 189 NLRB 13(1971); Roman Cleanser Company, 188 NIRB 931 (1971).I find that the remarks of Respondent's supervisors at theMay 23 meeting unlawfully implied to the employeesthat Respondent would adopt a retrogressive bargainingposture as a result of their voting for the union. MadisonKipp Company, 240 NLRB 879 (1979) (example given toemployees of company which bargained 8 years withoutreaching agreement); Tufts Brothers Incorporated, 235NLRB 808 (1978); Coach and Equipment Sales Corp., 228NLRB 440 (1977).AnalysisI find that Wertz was suspended for two reasons (I)the authorization card incident and (2) the medical certif-icate incident. I credit Wertz' account of the June 21 sus-pension interview. These findings are based on the rela-tive demeanors of Wertz and O'Connell as they testified;the inherent probabilities of the situation; the fact thatRobert Seli, whom Respondent called to testify on othermatters was present at the suspension interview but wasnot questioned by Respondent on this hotly disputedtopic;'2the fact that Respondent's campaign letter ofJune 22 (G.C. Exh. 5) implies strongly that Wertz wassuspended for both reasons;'3 and finally, the August po-sition letter of Respondent's attorney (G.C. Exh. 7)which is not consistent with O'Connell's testimony re-garding the reason for the Wertz suspension.14I find that Wertz did not threaten Yvonne Flowers byhis conduct towards her in connection with soliciting hersignature on an authorization card. Twilight Heaven, In-corporated, 235 NLRB 1337, 1342 (1978). That YvonneFlowers was upset, in part, by the circumstances sur-rounding the solicitation is true. However:[I]t would be improper to deprive an employee ofthe Act's protection solely on the basis of the listen-er's reaction. So long as the appeal is protected, thereaction of those who hear it is immaterial. '5Thus, it appears that Respondent through its agent,O'Connell, suspended Wertz for two reasons, neitherwhich withstand analysis nor constitute misconduct.Under these circumstances, the court is compelled tolook elsewhere for the correct reason. In the light of Re-spondent's antiunion animus, reflected in part C, supra,the shifting reasons for the suspension given by Respond-ent as found above, the evasive testimony'6of O'ConnellG2 Good'ear Tire & Rubber Company, 190 NLRB 84. 86, fn 3 (1973).": C. E xh. 5 stops just short of so stating I note that O'Connell wasable to draw this rather subtle inference when questioned about GC.Exh. 5. 1 have taken this demonstrated ability of O'Connell into accountin evaluating the inference he drew about the medical excuse from whathe was told by Dorothy Flowers on June 12. See infra.14 This letter was not composed by representatives of the law firmwhich represented Respondent at the hearing in this matter.'i Twilight Heaven, supra at 1343. I do not rely on certain other casescited by the General Counsel, viz, Synchro Corporation, 234 NLRB 550(1978), where a specific statement of intent to slash tires was made orFMC Corporation, 211 NLRB 770 (1974), where specific statements like"I guess I'll have to run over you" were made.'6 Thus, O'Connell at one point testified that the alleged fraudulentmedical excuse was the "main reason" for Wertz' suspensioI. He wasunable to explain what subsidiary reasons, if any, existed. Despite thecontention that only one reason existed. O'Connell admitted that he men-tioned the authorization card incident at the suspension interview becausehe thought Wertz ought to be aware of all sides of Respondent's "case"(O'Connell's word). Finally. O'Connell testified that when he heard ofthe medical excuse incident (on June 12, he dismissed from his mind "par-tially" the alleged threats to employee Flowers. When questioned as towhy he regarded the medical excuse incident as being far more seriousthan an alleged threat to an employee, O'Connell could not give a re-sponsive answer. On redirect, Respondent's counsel elicited testimonythat O'Connell was a Roman Catholic and thus extremely sensitive toquestions of dishonesty in regard to money or property. I reluctantly ad-mitted this testimony despite the existence of Rule 610, Federal Rules ofEvidence, oin the ground that motivation not credibility was at issue. TheContinued504 PITTSBURGH PRESS COMPANYregarding his conduct at critical moments, and the failureto obtain Wertz' side of the controversy before decidingon discipline, I find that the sole reason for Wertz' sus-pension was his activity on behalf of the TypographicalUnion. See Tama Meat Packing Corp., 230 NLRB 116(1977), enfd. in pertinent part at 575 F.2d 661 (8th Cir.1978) (failure to obtain employee's version of story):Skaggs Payless Drug Stores, 188 NLRB 784, 786 (1971)(shifting reasons). 7CONCI USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By suspending George Wertz on June 21 because heengaged in activities on behalf of Typographical Union,Local No. 7, Respondent engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.THif RIm NI )YHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom, and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having suspended George Wertz for aperiod of 3 weeks, I shall direct that Respondent makehim whole for any loss of backpay that may have oc-curred and shall remove from his personnel and other re-cords any record of his suspension. Wertz' backpay shallbe computed as prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), plus interest as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977). "Upon the foregoing findings of fact, conclusions oflaw, and on the entire record, including the post-hearingbriefs of the parties,19 and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:matter is a delicate one, but I am led to discount this testimony by virtueof the observation that all Western Judaeo-Christian religions have simi-lar prohibitions in this area and all discountenance personal threats17 The General Counsel, in part, relies on VL.R.B. v. Burnup andSims Inc., 379 U.S 21 (1964), as regards the authorization card incident.That case involves violation of Sec 8(aXI) where the employer's actionsare not motivated by anti-union considerations. In the instant case, Ihave, however, found that the employer's entire conduct in suspendingWertz was founded on an anti-union motive. Therefore, a violation ofSec. 8(a)(3) is found, not Sec. 8(a)(1). Moreover, there is no "partial moti-vation" involved as the General Counsel argues18 General Counsel filed a supplemental brief seeking interest at therate of 9 percent At the time of writing his Decision. the Board has notchanged its Phorida Sl prescription for the interest rate (on backpasawards I find nothing in the present record which convinces me that achange is necessar. in the instant case. Additionall, I am hound by theBoard's precedent.' Respondent filed a reply brief after he initial briefs were filed TheGeneral Counsel moved o strike Respondenl's replN brief on the groundORDER20The Respondent. The Pittsburgh Press Company, itsofficers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Suspending employees for engaging in union orother concerted activities.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole George Wertz for any loss of pay hemay have suffered as a result of the discriminationagainst him in the manner set forth in the portion of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze and compute the amount of backpaydue under the terms of this Order.(c) Remove from the personnel or other records keptby it regarding George Wertz any record of his June 21suspension.(d) Post at its place of business in Pittsburgh, Pennsyl-vania, copies of the attached notice marked "Appen-dix."2tCopies of the notice, on forms provided by theRegional Director for Region 6, after being duly signedby Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.that the Board's Rules and Regulations. Series 8. as amended, make noprovision fir reply briefs. The General Counsel's motion is denied Ihave received and considered Respondent's reply brief.20 In the eent no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions. and recommended Order herein shall, as providedin Sec 102 4H of the Rules and Regulations. be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes2I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words n the notice reading "l'Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-aint to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"505